63 Mich. App. 461 (1975)
234 N.W.2d 566
McPHERSON
v.
FITZPATRICK
Docket No. 19683.
Michigan Court of Appeals.
Decided August 14, 1975.
*462 Littky, Mallon, Wilenkin & Best (by Walter S. Schwartz), for plaintiff.
Elliott S. Hall, Corporation Counsel, and Thomas H. Gallagher and Peter A. Letzmann, Assistants Corporation Counsel, for defendant Detroit Police Department.
Before: DANHOF, P.J., and R.B. BURNS and R.M. MAHER, JJ.
Leave to appeal applied for.
PER CURIAM.
On October 11, 1973, plaintiff instituted a lawsuit in the Wayne County Circuit Court against the Detroit Police Department and several of its officers and employees, some of whom were not known by name. The complaint alleged, inter alia, false imprisonment, false arrest and assault and battery. On January 14, 1974, the trial court granted a motion for accelerated judgment, dismissing defendant police department from the suit on the grounds that the department was entitled to immunity under MCLA 691.1401 et seq.; MSA 3.996(101) et seq. Plaintiff appeals as of right.
Plaintiff claims that the language of the statute does not extend to municipal departments. This argument is based upon a facial analysis of the following language from the title of 1964 PA 170 as amended by 1970 PA 155:
"An act to make uniform the liability of municipal corporations, political subdivisions, and the state, its agencies and departments, when engaged in the exercise or discharge of a governmental function, for injuries to property and persons * * *."
It is argued that the phrase "its agencies and departments" refers only to its direct antecedent, "the state", and not to municipal corporations and *463 other political subdivisions. Plaintiff would apply "the doctrine of the last antecedent" which provides that qualifying words and phrases refer only to the last antecedent where no contrary intention appears. Kizer v Livingston County Board of Commissioners, 38 Mich. App. 239; 195 NW2d 884 (1972). Plaintiff also points to definitional portions of the statute, MCLA 691.1401; MSA 3.996(101), which provide:
"Sec. 1. As used in this act:
"(a) `Municipal corporation' means any city, village, township or charter township, or any combination thereof, when acting jointly.
"(b) `Political subdivision' means any municipal corporation, county, township, charter township, school district, port district, or metropolitan district, or any combination thereof, when acting jointly, and any district or authority formed by 1 or more political subdivisions.
"(c) `State' means the state of Michigan and its agencies, departments, and commissions, and shall include every public university and college of the state, whether established as a constitutional corporation or otherwise.
"(d) `Governmental agency' means the state, political subdivisions, and municipal corporations as herein defined."
Thus, plaintiff would have us find that the Legislature did not extend immunity to municipal departments or agencies.
Our reading of the act discloses a legislative intent to provide immunity to municipal corporations in the performance of governmental, as opposed to proprietary, functions. The management, operation and control of its police department is a municipal function. Smith v Flint City Commission, 258 Mich. 698; 242 N.W. 814 (1932). The formation of any city department, be it water, fire or *464 police, together with its rules, regulations and department heads and administrators, is only a means of promoting the efficient operation of the municipality. A municipal department, board or commission, such as the Detroit Police Department, is unable to raise funds for payment and is not liable in tort. O'Leary v Marquette Board of Fire and Water Commissioners, 79 Mich. 281; 44 N.W. 608 (1890). Therefore, the police department is not liable in a tort action directed solely against said department and such an action, if directed against the City of Detroit, would be defeated on the basis of governmental immunity.
Affirmed. No costs.